Exhibit 10.1

 

FORM OF SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is being delivered to you in
connection with your investment in “Units” consisting of one share of common
stock (the “Common Stock”) and an attached warrant (“Warrant”) to purchase one
share of Common Stock at an exercise price of $5.00 per share of Minn Shares
Inc., a Delaware corporation (the “Company”). For purposes of this Agreement,
Units, Common Stock and Warrants may be collectively referred to as the
“Securities.” The form of Warrant is attached hereto as Exhibit A. The Offering
is being conducted on a “best efforts”, no minimum basis. No funds received in
the Offering will be escrowed.

 

1.            Subscription and Purchase Price

 

(a)       Subscription. Subject to the conditions set forth in Section 2 hereof,
the undersigned hereby subscribes for and agrees to purchase ______________
Units, at a purchase price of $3.00 per Unit, for an aggregate purchase price of
$_________________ (the “Aggregate Purchase Price”).

 

(b)       Purchase of Units. The undersigned’s delivery of this Agreement to the
Company shall be accompanied by payment for the Units subscribed for hereunder,
payable in United States dollars, by bank wire transfer of immediately available
funds delivered contemporaneously with the undersigned’s delivery of this
Agreement to the Company. The undersigned understands and agrees that, subject
to Section 2 and applicable laws, by executing this Agreement, he, she or it is
entering into a binding agreement.

 

2.            Acceptance, Offering Term and Closing Procedures

 

The obligation of the undersigned to purchase the Units shall be irrevocable,
and the undersigned shall be legally bound to purchase the Units subject to the
terms set forth in this Agreement. The undersigned understands and agrees that
the Company reserves the right to reject this subscription for the Units in
whole or part in any order at any time prior to the Company’s acceptance of such
subscription. If, in the event of rejection of this subscription by the Company
in accordance with this Section 2, or if the sale of the Units is not
consummated for any reason, this Agreement and any other agreement entered into
between the undersigned and the Company relating to this subscription shall
thereafter have no force or effect, and the Company shall promptly return the
purchase price without interest thereon or deduction therefrom.

 

3.            Investor’s Representations, Warranties and Agreements

 

The undersigned hereby acknowledges, agrees with and represents and warrants to
the Company and its affiliates, as follows:

 

(a)            The undersigned has full power and authority to enter into this
Agreement, the execution and delivery of which has been duly authorized, if
applicable, and this Agreement constitutes a valid and legally binding
obligation of the undersigned.

 

(b)            The undersigned acknowledges his, her or its understanding that
the Offering and sale of the Units is intended to be exempt from registration
under the Securities Act of 1933, as amended (the “Securities Act”), by virtue
of Section 4(a)(2) of the Securities Act and the provisions of Regulation D
promulgated thereunder (“Regulation D”). In furtherance thereof, the undersigned
represents and warrants to the Company and its affiliates as follows:

 

 1 

 

  

(i)       The undersigned is acquiring the Units solely for the undersigned’s
own beneficial account, for investment purposes, and not with view to, or resale
in connection with, any distribution of the Securities;

 

(ii)       The undersigned has the financial ability to bear the economic risk
of his, her or its investment, has adequate means for providing for their
current needs and contingencies, and has no need for liquidity with respect to
the investment in the Company;

 

(iii)       The undersigned and the undersigned’s attorney, accountant,
purchaser representative and/or tax advisor, if any (collectively, “Advisors”),
have received the Term Sheet dated May 8, 2017, together with all appendices
thereto and documents referenced therein (as such documents may be amended or
supplemented) (the “Term Sheet”), relating to the private placement by the
Company of the Units (the “Offering”), and all other documents requested by the
undersigned or Advisors, if any, have carefully reviewed them and understand the
information contained therein, prior to the execution of this Agreement; and

 

(v)       The undersigned (together with his, her or its Advisors, if any) has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of the prospective investment in the Units.
If other than an individual, the undersigned also represents it has not been
organized solely for the purpose of acquiring the Units.

 

(c)            The information in the Investor Questionnaire (attached as
Appendix A) completed and executed by the undersigned (the “Investor
Questionnaire”) is true and accurate in all respects, and the undersigned is an
“accredited investor,” as that term is defined in Rule 501(a) of Regulation D.

 

(d)            The undersigned has been furnished with a copy of the Term Sheet.

 

(e)            The undersigned has relied on the advice of, or has consulted
with, only his, her or its Advisors. Each Advisor, if any, is capable of
evaluating the merits and risks of an investment in the Units as such are
described in the Term Sheet, and each Advisor, if any, has disclosed to the
undersigned in writing (a copy of which is annexed to this Agreement) the
specific details of any and all past, present or future relationships, actual or
contemplated, between the Advisor and the Company or any affiliate thereof.

 

(f)            The undersigned represents, warrants and agrees that he, she or
it will not sell or otherwise transfer the Securities without registration under
the Securities Act or an exemption therefrom, and fully understands and agrees
that the undersigned must bear the economic risk of his, her or its purchase
because, among other reasons, the Securities have not been registered under the
Securities Act or under the securities laws of any state and, therefore, cannot
be resold, pledged, assigned or otherwise disposed of unless they are
subsequently registered under the Securities Act and under the applicable
securities laws of such states, or an exemption from such registration is
available. In particular, the undersigned is aware that the Securities are
“restricted securities,” as such term is defined in Rule 144 promulgated under
the Securities Act (“Rule 144”), and they may not be sold pursuant to Rule 144
unless all of the conditions of Rule 144 are met. The undersigned also
understands that, except as described in Section 6 of this Agreement, the
Company is under no obligation to register the Securities on his, her or its
behalf or to assist them in complying with any exemption from registration under
the Securities Act or applicable state securities laws. The undersigned
understands that any sales or transfers of the Securities are further restricted
by state securities laws.

 

 2 

 

 

(g)            No representations or warranties have been made to the
undersigned by the Company, other than any representations of the Company
contained herein and in the Term Sheet, and in subscribing for the Units the
undersigned is not relying upon any representations other than those contained
herein or in the Term Sheet.

 

(h)            The undersigned understands and acknowledges that his, her or its
purchase of the Units is a speculative investment that involves a high degree of
risk and the potential loss of their entire investment and has carefully read
and considered the matters set forth in the Term Sheet and in the Company’s
reports filed with the U.S. Securities and Exchange Commission (“SEC”),
including in particular the matters under the caption “Risk Factors” contained
in the Company’s Annual Report on Form 10-K filed with the SEC on April 18,
2017.

 

(i)            The undersigned’s overall commitment to investments that are not
readily marketable is not disproportionate to the undersigned’s net worth, and
an investment in the Units will not cause such overall commitment to become
excessive.

 

(j)            The undersigned understands and agrees that the Securities may
bear substantially the following legend until (i) such Securities shall have
been registered under the Securities Act and effectively disposed of in
accordance with a registration statement that has been declared effective or
(ii) in the opinion of counsel for the Company such Securities may be sold
without registration under the Securities Act, as well as any applicable “blue
sky” or state securities laws:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.

 

(k)            Neither the SEC nor any state securities commission has approved
the Units or passed upon or endorsed the merits of the Offering or confirmed the
accuracy or determined the adequacy of the Term Sheet. Neither the Term Sheet
nor this Offering has been reviewed by any Federal, state or other regulatory
authority.

 

(l)            The undersigned and his, her or its Advisors, if any, have had a
reasonable opportunity to ask questions of and receive answers from a person or
persons acting on behalf of the Company concerning the Offering of the Units and
the business, financial condition, results of operations and prospects of the
Company, and all such questions have been answered to the full satisfaction of
the undersigned and his, her or its Advisors, if any.

 

(m)           The undersigned is unaware of, is in no way relying on, and did
not become aware of the Offering of the Units through or as a result of, any
form of general solicitation or general advertising including, without
limitation, any article, notice, advertisement or other communication published
in any newspaper, magazine or similar media or broadcast over television or
radio, or electronic mail over the Internet, in connection with the Offering and
sale of the Units and is not subscribing for Units and did not become aware of
the Offering of the Units through or as a result of any seminar or meeting to
which the undersigned was invited by, or any solicitation of a subscription by,
a person not previously known to the undersigned in connection with investments
in securities generally.

 

 3 

 

 

(n)             The undersigned has taken no action which would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Agreement or the transactions contemplated hereby (other than
commissions to be paid by the Company or as otherwise described in the Term
Sheet).

 

(o)            The undersigned is not relying on the Company with respect to the
legal, tax, economic and related considerations of an investment in the Units,
and the undersigned has relied on the advice of, or has consulted with, only
his, her or its own Advisors.

 

(p)            The undersigned acknowledges that any estimates or
forward-looking statements or projections included in the Company’s filings with
the SEC were prepared by the management of the Company in good faith, but that
the attainment of any such projections, estimates or forward-looking statements
cannot be guaranteed by the Company or its management and should not be relied
upon.

 

(q)            No oral or written representations have been made, or oral or
written information furnished, to the undersigned or his, her or its Advisors,
if any, in connection with the Offering of the Units which are in any way
inconsistent with the information contained in the Term Sheet.

 

(r)            (For ERISA plans only) The fiduciary of the ERISA plan (the
“Plan”) represents that such fiduciary has been informed of an understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Subscriber or Plan
fiduciary (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company and any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Subscriber or
Plan fiduciary has not relied primarily on any advice or recommendation of the
Company or any of its affiliates.

 

(s)            The undersigned agrees, acknowledges and understands that during
the period commencing on the date hereof through the Company’s public
announcement of the Offering, the undersigned will not directly or indirectly,
through related parties, affiliates or otherwise, purchase, sell “short” or
“short against the box” (as those terms are generally understood) any equity
security of the Company.

 

(t)            The foregoing representations, warranties and agreements shall
survive the completion of the Offering.

 

4.            Conditions to Acceptance of Subscription

 

The Company’s right to accept the subscription of the undersigned is conditioned
upon satisfaction of the following conditions precedent on or before the date
the Company accepts such subscription (any or all of which may be waived by the
undersigned in his, her or its sole discretion):

 

(a)            No legal action, suit or proceeding shall be pending which seeks
to restrain or prohibit the transactions contemplated by this Agreement.

 

(b)            The representations and warranties of the Company contained in
this Agreement shall have been true and correct on the date of this Agreement.

 

 4 

 

 

5.            Notices to Subscribers

 

(a)       THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR
THE SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH
LAWS. THE UNITS HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SEC, ANY STATE
SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE
ACCURACY OR ADEQUACY OF THE TERM SHEET. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.

 

(b)       THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT, AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION
OR EXEMPTION THEREFROM. SUBSCRIBERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

 

6.Miscellaneous Provisions

 

(a)       Piggy-Back Registration. If at any time on or after September 1, 2017,
the Company shall propose to file any registration statement (other than any
registration on Form S-4, S-8 or any other similarly inappropriate form, or any
successor forms thereto) under the Securities Act covering a public offering of
the Company’s Common Stock, it will notify the Subscriber hereof at least ten
(10) days prior to each such filing and will use its best efforts to include in
such Registration Statement (to the extent permitted by applicable regulation),
the shares of Common Stock, including shares underlying the Warrants, purchased
by the Subscriber to the extent requested by the Holder hereof within five (5)
days after receipt of notice of such filing (which request shall specify the
interest the shares of Common Stock intended to be sold or disposed of by the
Subscriber and describe the nature of any proposed sale or other disposition
thereof); provided, however, that if a greater number of shares of Common Stock
is offered for participation in the proposed offering than in the reasonable
opinion of the managing underwriter (if any) of the proposed offering can be
accommodated without adversely affecting the proposed offering, then the amount
of shares of Common Stock proposed to be offered by the Subscriber for
registration, as well as the number of securities of any other selling
shareholders participating in the registration, shall be proportionately reduced
to a number deemed satisfactory by the managing underwriter. The Company shall
bear all expenses and fees incurred in connection with the preparation, filing,
and amendment of the Registration Statement with the SEC, except that the
Subscriber shall pay all fees, disbursements and expenses of any counsel or
expert retained by the Subscriber and all underwriting discounts and
commissions, filing fees and any transfer or other taxes relating to the shares
of Common Stock included in the Registration Statement. The Subscriber agrees to
cooperate with the Company in the preparation and filing of any Registration
Statement, and in the furnishing of information concerning the Subscriber for
inclusion therein, or in any efforts by the Company to establish that the
proposed sale is exempt under the Securities Act as to any proposed
distribution.

 

(b)        Modification. Neither this Agreement, nor any provisions hereof,
shall be waived, modified, discharged or terminated except by an instrument in
writing signed by the party against whom any waiver, modification, discharge or
termination is sought.

 

(c)       Survival. The undersigned’s representations and warranties made in
this Subscription Agreement shall survive the execution and delivery of this
Agreement and the delivery of the Units.

 

(d)       Notices. Any party may send any notice, request, demand, claim or
other communication hereunder to the undersigned at the address set forth on the
signature page of this Agreement or to the Company at the address set forth
above using any means (including personal delivery, expedited courier, messenger
service, fax, ordinary mail or electronic mail), but no such notice, request,
demand, claim or other communication will be deemed to have been duly given
unless and until it actually is received by the intended recipient. Any party
may change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other parties written
notice in the manner herein set forth.

 

 5 

 

  

(e)       Binding Effect. Except as otherwise provided herein, this Agreement
shall be binding upon, and inure to the benefit of, the parties to this
Agreement and their heirs, executors, administrators, successors, legal
representatives and assigns. If the undersigned is more than one person or
entity, the obligation of the undersigned shall be joint and several and the
agreements, representations, warranties and acknowledgments contained herein
shall be deemed to be made by, and be binding upon, each such person or entity
and his or its heirs, executors, administrators, successors, legal
representatives and assigns. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them.

 

(f)       Assignability. This Agreement is not transferable or assignable by the
undersigned.

 

(g)       Governing Law and Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Minnesota, without giving
effect to conflicts of law principles. Each party to this Agreement, by its
execution hereof, hereby irrevocably submits to the exclusive jurisdiction and
venue of the state courts of the State of Minnesota or the United States
District Court located in the State of Minnesota, in each case located in
Hennepin County, Minnesota, for the purpose of any action between the parties
arising in whole or in part under or in connection with this Agreement.

 

(h)       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Remainder of page left intentionally blank]

 

 6 

 

 

ALL SUBSCRIBERS MUST COMPLETE THIS PAGE

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement on the ____ day
of ____________ 2017.

 

   $_____________________. No. Units subscribed for        Aggregate Purchase
Price

 

Manner in which Title is to be held (Please Check One):

 

1. ¨ Individual 7. ¨ Trust/Estate/Pension or Profit Sharing Plan
Date Opened:______________             2. ¨ Joint Tenants with Right of
Survivorship 8. ¨ As a Custodian for
________________________________
Under the Uniform Gift to Minors Act of the State of
________________________________             3. ¨ Community Property 9. ¨
Married with Separate Property             4. ¨ Tenants in Common 10. ¨ Keogh  
          5. ¨ Corporation/Partnership/ Limited Liability Company 11. ¨ Tenants
by the Entirety             6. ¨ IRA      

 

ALTERNATIVE DISTRIBUTION INFORMATION

 

To direct distribution to a party other than the registered owner, complete the
information below. YOU MUST COMPLETE THIS SECTION IF THIS IS AN IRA INVESTMENT.

 

Name of Firm (Bank, Brokerage,
Custodian):______________________________________________________________

 

Account
Name:___________________________________________________________________________________

 

Account
Number:__________________________________________________________________________________

 

Representative
Name:_______________________________________________________________________________

 

Representative Phone
Number:________________________________________________________________________

 

Address:_________________________________________________________________________________________

 

City, State, Zip:
___________________________________________________________________________________

 

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
INDIVIDUAL SUBSCRIBERS MUST COMPLETE THE NEXT PAGE.
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE THE PAGE THEREAFTER.

 

 7 

 

 

EXECUTION BY NATURAL PERSONS

 

  Exact Name in Which Title is to be Held         Name (Please Print)   Name of
Additional Purchaser             Residence: Number and Street   Address of
Additional Purchaser             City, State and Zip Code   City, State and Zip
Code             Social Security Number   Social Security Number            
Telephone Number   Telephone Number             Fax Number (if available)   Fax
Number (if available)             E-Mail   E-Mail (if available)            
(Signature)   (Signature of Additional Purchaser)

 

ACCEPTED this ______ day of _______________ 2017, on behalf of the Company.

 

  By:       Chief Executive Officer

 

 8 

 

 

EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY

(e.g., corporation, partnership, LLC, trust, etc.)

 

_____________________________________________________________________________

Name of Entity (Please Print)

 

Date of Incorporation or Organization:
_____________________________________________________

 

State of Principal Office:
________________________________________________________________

 

Federal Taxpayer Identification Number:
____________________________________________________

 

____________________________________________

Office Address

 

____________________________________________

City, State and Zip Code

 

____________________________________________

Telephone Number

 

____________________________________________

Fax Number (if available)

 

____________________________________________

E-Mail (if available)

 

 

  By:     Name:     Title:                             Address

 

ACCEPTED this _______ day of _______________ 2017, on behalf of the Company.

 

  By:       Chief Executive Officer

 

 9 

 

 

Appendix A

 

INVESTOR QUESTIONNAIRE

 

Instructions: Check all boxes below which correctly describe you.

 

oI am a (i) a bank, as defined in Section 3(a)(2) of the Securities Act of 1933,
as amended (the “Securities Act”), (ii) a savings and loan association or other
institution, as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase the
Units, is made by a plan fiduciary, as defined in Section 3(21) of ERISA, which
is either a bank, savings and loan association, insurance company, or registered
investment adviser, (2) you have total assets in excess of $5,000,000 and the
decision that you shall subscribe for and purchase the Units is made solely by
persons or entities that are accredited investors, as defined in Rule 501 of
Regulation D promulgated under the Securities Act (“Regulation D”) or (3) you
are a self-directed plan and the decision that you shall subscribe for and
purchase the Units is made solely by persons or entities that are accredited
investors.    

oI am a private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940, as amended.    

oI am an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”), a corporation, Massachusetts or similar
business trust or a partnership, in each case not formed for the specific
purpose of making an investment in the Units and with total assets in excess of
$5,000,000.    

oI am a director or executive officer of the Company.    

oI am a natural person whose individual net worth, or joint net worth with my
spouse, exceeds $1,000,000 at the time of my subscription for and purchase of
the Units. For purposes of this Subscription Agreement, “net worth” means the
excess of total assets at fair market value, including real and personal
property, but excluding the value of your primary residence, over total
liabilities. Total liabilities excludes any mortgage on the primary residence in
an amount of up to the home’s estimated fair market value, but includes (i) any
mortgage amount in excess of the home’s fair market value and (ii) any mortgage
amount that was borrowed during the 60-day period before the closing date for
the sale of Units for the purpose of investing in the Units.    

oI am a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with my spouse in excess of
$300,000 in each of the two most recent years, and who has a reasonable
expectation of reaching the same income level in the current year.

 

 A-1 

 

 

oI am a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Units, whose subscription for and purchase of
the Units is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of Regulation D.    

oI am an entity in which all of the equity owners are persons or entities
described in one of the preceding paragraphs. Note: For Subscribers attempting
to qualify under this item, each equity owner must complete, sign and return to
the Company a separate copy of this Questionnaire).    

oI do NOT meet any of the foregoing categories.

 

The undersigned hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased Units of the Company.

 

      Name of Purchaser  [please print]   Name of Co-Purchaser  [please print]  
          Signature of Purchaser (Entities please provide signature of
Purchaser’s duly authorized signatory.)   Signature of Co-Purchaser            
Name of Signatory (Entities only)   Date             Title of Signatory
(Entities only)    

 

 

A-2



 

